ADVISORY ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
35 U.S.C. 112, Second Paragraph Rejections
The amendments to claim 29 are sufficient to overcome the previous 35 U.S.C. 112, second paragraph rejection.
35 U.S.C. 103(a) Rejections
Claim 2
The issue regarding claim 2 relates to the following functional limitations:
“the water reservoir lid is resiliently movable relative to the water reservoir base between a first position and a second position” and
“the compliant portion is configured to be resiliently compressed to allow the water reservoir lid to move to the second position (a) when inserting the water reservoir into the water reservoir dock and/or (b) when removing the water reservoir from the water reservoir dock.”

The Applicant argues that these functional limitations distinguish over Kepler1 because its tank 16 slides into the tank cavity 362 as it cooperates with guide protrusions 328 that extend inward from side wall structure 324.  See Applicant Rem. filed June 06, 2022 (“Applicant Rem.”) 14.  It is argued that at no point do upper tank housing 188 and lower tank housing 190 move relative to one another while in the closed position of Figs. 1A or Fig. 1B in order to allow insertion into the tank cavity 362.  Id.  
The Examiner respectfully disagrees.  The manner of operating a device does not differentiate an apparatus claim from the prior art.  See MPEP 2114(II).  Rather, a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from the prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim.  Id.  
Here, Kepler, as modified, teaches all of the structural features of claim 1, as explained in the Final Rejection dated Mar. 29, 2022.  The limitations in dispute relate to the manner in which the claimed device is to be operated, because the limitations are functional. Therefore, the disputed limitations fail to patentably distinguish over the prior art, because the manner of operating a device does not differentiate an apparatus claim from the prior art.
The Applicant also argues that Kepler’s seal 209 (corresponding to the “compliant portion”) is not capable of being compressed.  Rather, the Applicant asserts that there is no evidence that the seal 209 is made from an elastomeric material, such as rubber.  Id. at 17.   Even if the seal 209 was made from rubber, it is argued that the seal 209 is incapable of moving between a first and second position.  Instead, when the upper housing 188 is moved toward the lower housing 190, the upper housing rim 212 contacts and rests on the seal 209 and constrains the seal 209 between two solid surfaces, which prevents any compression of the seal.  Id. at 19.   It is further argued that the shape of the seal 209, as an O-ring, prevents any geometric compression.  Id. at 19.  
The Examiner respectfully disagrees.  Kepler’s device is capable of performing the claimed functions.  The seal 209 is inherently flexible because it operates as a gasket—and it would have been obvious for the seal 209 to be made from rubber, because rubber is commonly used to make seals.  Additionally, the O-ring shape of the seal 209 allows for geometric compression, because O-rings are compressible to seal the space between two objects.  The Applicant acknowledges that the upper housing rim 212 constrains the seal 209 between two solid surfaces when the upper housing 188 moves toward the lower housing 190.  See Applicant Rem. 19.  As such, the housing rim 212 does not prevent the upper housing 188 from moving toward the lower housing 190.  Rather, the housing rim 212 allows the upper housing 188 to move toward the lower housing 190, because when force is applied to the top of the tank 16, the flexibility of the rubber seal 209 provides some give between the two housings 188, 190, allowing the upper housing 188 to move toward the lower housing 190.  
Claims 16 and 30
The Examiner maintains that independent claims 16 and 30 are unpatentable for reasons similar to claim 2.
Dependent Claims
The Examiner maintains that the dependent claims are unpatentable for the reasons stated in the Final Rejection dated Mar. 29, 2022.
Double Patenting
The Applicant argues that claim 2 of the present application is patentably distinct from claims 1, 2, 5, 8 and 10 of U.S. Patent No. 10,864,343, asserting that the ’343 patent fails to teach the following limitations:
“the water reservoir lid is resiliently movable relative to the water reservoir base between a first position and a second position…the water reservoir lid and the water reservoir base being sealed relative to one another in the first position and the second position” and
“the compliant portion is configured to be resiliently compressed to allow the water reservoir lid to move to the second position (a) when inserting the water reservoir into the water reservoir dock and/or (b) when removing the water reservoir from the water reservoir dock.”
See Applicant Rem. 56.
The Examiner respectfully disagrees.  These functional limitations are contained in claims 5 and 10 of the ’343 patent. Claims 5 and 10 recite:
“5.  The RPT device of (claims 1 and 2), wherein the water reservoir comprises a water reservoir base, and a water reservoir lid, and a compliant portion, the compliant portion being constructed from a resilient material and configured to seal between the water reservoir base and the water reservoir lid when the water reservoir is in a closed position on the water reservoir base.”

“10.  The RPT device of (claims 1, 2, 5 and 8), wherein the compliant portion is configured to be compressed when the water reservoir lid is urged towards the water reservoir base to disengage the protrusion and the recess and allow removal of the water reservoir from the dock.”

For the limitation in the first bullet point, the position before the compliant portion is compressed is the “first position” of instant claim 2, while the position after the compliant portion is compressed in the “second position.”  The lid and base are sealed in both positions, as specified in claim 5.  
For the limitation in the second bullet, claim 10 satisfies element (b) of this limitation because claim 10 says that the compression of the compliant portion urges the lid toward the base to disengage the protrusion from the recess to allow removal of the reservoir from the dock.
Regarding claim 16, the Applicant argues that claims 1, 2, 5, 8 and 10 of the ’343 patent fail to teach the following limitations:
“the water reservoir base and the water reservoir lid being movable relative to one another when securely connected whilst maintaining sealing therebetween due to the compressible compliant portion” and
“the water reservoir lid is configured to move towards the water reservoir base during insertion of the water reservoir into, or releasing the water reservoir from, a water reservoir dock associated with the RPT, thereby compressing the compressible compliant portion.”

See Applicant Rem. 57.
The Examiner respectfully disagrees.  These limitations are recited in claims 5 and 10 of the ’343 patent.  
Claims 5 and 10 recite:
“5.  The RPT device of (claims 1 and 2), wherein the water reservoir comprises a water reservoir base, and a water reservoir lid, and a compliant portion, the compliant portion being constructed from a resilient material and configured to seal between the water reservoir base and the water reservoir lid when the water reservoir is in a closed position on the water reservoir base.”

“10.  The RPT device of (claims 1, 2, 5 and 8), wherein the compliant portion is configured to be compressed when the water reservoir lid is urged towards the water reservoir base to disengage the protrusion and the recess and allow removal of the water reservoir from the dock.”

For the limitation of the first bullet, the base and lid of the ’343 patent are movable relative to one another, because claim 10 says that lid is “urged towards the water reservoir base.”  This movement occurs when the lid and base are securely connected, because claim 5 describes the lid and base being in “a closed position.”  During this movement, compression of the compliant portion maintains a seal between the base and lid, because claim 5 says that the compliant portion is configured to seal between the base and the lid, while claim 10 describes the compressibility of the compliant portion.  
For the limitation in the second bullet, the lid is configured to move towards the base during releasing of the reservoir from a docket, thereby compressing the compliant portion, because claim 10 says that the compliant portion is configured to be compressed when the lid is urged towards the base to disengage a protrusion from a recess to allow removal of the reservoir from a dock. 
Regarding claim 30, the Applicant argues that claims 1, 2, 5, 8 and 10 of the ’343 patent fail to teach the following limitations:
“the seal is configured to facilitate resilient movement between a first state and a second state when the water reservoir lid is in the closed position, the seal being relatively more compressed in the second state compared to the first state” and


“a protrusion configured to be movable relative to the water reservoir base between an equilibrium position and a displaced position when the lid in the closed position and when the water reservoir is moved into and out of engagement with the water reservoir dock.”
See Applicant Rem. 58.
The Examiner respectfully disagrees.  These limitations are recited in claims 5 and 10 of the ’343 patent.  
Claims 5 and 10 recite:
“5.  The RPT device of (claims 1 and 2), wherein the water reservoir comprises a water reservoir base, and a water reservoir lid, and a compliant portion, the compliant portion being constructed from a resilient material and configured to seal between the water reservoir base and the water reservoir lid when the water reservoir is in a closed position on the water reservoir base.”

“10.  The RPT device of (claims 1, 2, 5 and 8), wherein the compliant portion is configured to be compressed when the water reservoir lid is urged towards the water reservoir base to disengage the protrusion and the recess and allow removal of the water reservoir from the dock.”

For the first bullet, the “compliant portion” of the ’343 patent corresponds to the “seal” of the instant claims.  The state where the compliant portion is not compressed in claim 10 of the ’343 patent is the “first state” and state where the compliant portion is compressed is the “second state.”  The lid is in the closed position in both states, because claim 5 describes the reservoir being in a closed position.  
For the second bullet, claim 10 describes a protrusion which is movable relative to the base when the compliant portion is compressed to allow the reservoir to be removed from the dock.  This movement occurs when the compliant portion is compressed.  The position before compression is the “equilibrium position” and the position after compression is the “displayed position.”  Because these two positions occur when the reservoir is being removed from the dock, a person of ordinary skill in the art would have understood that the protrusion is movable between these two positions when the reservoir is also moved into engagement with the dock. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. BENNETT MCKENZIE whose telephone number is (571)270-5327. The examiner can normally be reached Mon-Thurs 7:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

T. BENNETT MCKENZIE
Primary Examiner
Art Unit 1776



/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 US 2007/0169776 A1.